J-S26037-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PHIL LEONE,                                :
                                               :
                       Appellant               :   No. 3307 EDA 2017

             Appeal from the Judgment of Sentence June 5, 2017
    In the Court of Common Pleas of Northampton County Criminal Division
                      at No(s): CP-48-CR-0000626-2016


BEFORE:      BENDER, P.J.E., BOWES, J., and STEVENS*, P.J.E.

MEMORANUDM BY STEVENS, P.J.E.:                      FILED NOVEMBER 06, 2018

       Appellant Phil Leone appeals from the judgment of sentence entered in

the Court of Common Pleas of Northampton County on June 5, 2017, following

his convictions of Involuntary Deviate Sexual Intercourse with a child (IDSI)

and related offenses.1       After review, we vacate the portion of Appellant's

sentence requiring him to comply with SORNA,2 affirm in all other respects,

and remand for further proceedings.


____________________________________________


1  Appellant was convicted of IDSI, 18 Pa.C.S.A. § 3123(b); Aggravated
Indecent Assault(Complainant less than 13 years), 18 Pa.C.S.A. § 3125(a)(7);
Indecent Assault: course of conduct, 18 Pa.C.S.A. § 3126(a)(7); Endangering
the Welfare of a Child: course of conduct, 18 Pa.C.S.A. § 4304(b); Corruption
of Minors: sexual nature, 18 Pa.C.S.A. § 6301(a)(1)(ii); Sexual Abuse of
Children: photographing, videotaping, depicting on computer or filming sexual
acts, 18 Pa.C.S.A. § 6312(b)(2); and Sexual Abuse of Children: child
pornography, 18 Pa.C.S.A. § 6312(d)(1).
2 The Sex Offender Registration and Notification Act, 42 Pa.C.S.A. §§ 9799.10-

9799.41.
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S26037-18



      Appellant’s convictions arose following his repeated sexual abuse of the

victim, C.S., from 2005-2011, when she was between the ages of five and

twelve years old. N.T., 2/27/17, at 106-08. Appellant is the paramour of

C.S.’s grandmother and served as a caretaker for C.S.      Id. at 55-57. The

evidence presented at trial revealed that when Appellant and C.S. were alone

in Appellant’s bedroom or in the basement of the grandmother’s home,

Appellant would force C.S.’s hand to touch his penis, instruct her to perform

fellatio upon him, show her movies containing sex scenes, and require her to

view images of child pornography.     Appellant would fondle C.S.’s breasts,

manually touch her vagina and buttocks, penetrate her vagina and anus with

his finger, photograph her genitals, and bathe her.       Id. at 62-85, 94.

Appellant repeatedly told C.S. not to tell anyone about these encounters

because she “would get in trouble,” and she believed him because she “knew

it was the wrong thing to do.” Id. at 74, 79, 89. Appellant would buy C.S.

toys or give her money “when [she] would do his things for him.” Id. at 92-

93.

      As she got older, C.S. was afraid her younger sister would become the

target of Appellant’s abuse were C.S. to try to resist him. Id. at 95, 100.

However, when she was twelve or thirteen years old, C.S. refused Appellant’s

advances and revealed the abuse to a friend, E.L. at school. Id. at 92, 101-

04. When C.S. started to resist Appellant, he told her that she was worthless

and was “part boy and part girl” and called her a “Hermaphrodite.” Id. at 99.

When she was about fifteen years old, C.S. revealed the abuse to her mother

                                    -2-
J-S26037-18



who informed the Easton Police Department police.      N.T., 2/28/17, at 267-

71.3 C.S. detailed for the police the abuse and the rooms in which it occurred

and identified the computers and other electronic devices on which Appellant

stored pornographic images. N.T., 2/27/17, at 62-68, 87-92; N.T., 2/28/17,

at 167-75. As a result, C.S.’s grandmother no longer speaks to C.S. which

C.S. stated is very difficult for her, because she loves her grandmother very

much. Id. at 75.

       Based upon the information C.S. provided, the police executed a search

warrant at Appellant’s residence on March 17, 2014, at which time numerous

electronic devices were seized and sent for forensic analysis. N.T., 2/28/17,

at 283-95. Images of child pornography that had been downloaded between

2012 and 2013 were found on the devices. N.T., 3/1/17, at 383-401. A single

laptop could not be analyzed because it was password-protected, and

attempts to bypass the code were not successful. Id. at 401-02.

       Appellant testified in his own defense at which time he unequivocally

denied ever having touched C.S. in an inappropriate way or taking sexual or

inappropriate photographs of her. Id. at 441, 467. He explained that “from

the first time [C.S] was dropped off at [his] apartment, [he] assumed the role

of caretaker” and bought C.S. and her brother food, toys and clothing. Id. at

445-47, 450-51.       He stated “everybody in the family” had the use of his

computers and informed police that at one point he had found pictures of a
____________________________________________


3C.S. was born in April of 1999, and initially reported the abuse in February
of 2014.

                                           -3-
J-S26037-18



Russian nudist camp on his computer that he could not delete despite repeated

attempts to do so. Id. at 460-61, 473. Appellant also related that he took

C.S. “bra shopping,” and felt he was particularly suited to do so as he had

experience dressing women as a result of his work as a certified nurse’s

assistant. He claimed he was careful not to look at her changing into the

garments. Id. at 465.

       Following his jury trial convictions, the trial court held a hearing in

accordance with section 9799.24(e) of SORNA on June 5, 2017, and at the

conclusion of said hearing, found Appellant to be an SVP and informed him of

his registration requirements. N.T., 6/5/17, at 44-48. Also on June 5, 2017,

Appellant was sentenced to an aggregate term of 337 months to 1,056 months

(28 years to 88 years) in prison. N.T., 6/5/17, at 42-44.4 Appellant received

an extension of time in which to file a post-sentence motion, and he filed the

same on July 5, 2017.         Following its review of Appellant’s motion and the

parties’ submitted briefs, the trial court denied Appellant’s post-sentence

motion in its October 5, 2017, Order and Statement of Reasons.

       Appellant filed a timely notice of appeal on October 11, 2017.        On

October 13, 2017, the trial court issued its order pursuant to Pa.R.A.P.

1925(b) directing Appellant to file a concise statement of the errors

complained of on appeal, and Appellant filed the same on October 17, 2017.

____________________________________________


4 The trial court indicated that each of the sentences were at the high end of
the standard range, though it believed sentences in the aggravated range for
each crime would have been justifiable. Id. at 43.

                                           -4-
J-S26037-18



The trial court filed its Statement Pursuant to Pennsylvania Rule of Appellate

Procedure 1925(a) wherein it indicated that each of the errors Appellant raised

on appeal echoed those that he had presented in his post-trial motion. The

trial court indicated that it had thoroughly discussed each of those claims in

its Opinion and Order of October 5, 2017, and indicated that for the reasons

it expressed therein, Appellant’s post-trial motion properly was denied in its

entirety.

      In his brief, Appellant presents the following Statement of Questions

Involved:


      A.    Appellant’s conviction under 18 Pa.C.S.A. § 6312(b) was
      against the weight of the evidence[.]

      B.    The [t]rial [c]ourt erred in admitting the photographs
      marked as Commonwealth Exhibits 1 and 36-38 because they
      were irrelevant or unduly prejudicial.

      C.   The [t]rial [c]ourt erred in refusing to give the prompt
      complaint jury instruction.

      D.    The [t]rial [c]ourt erred in failing to sustain Appellant’s
      objection to the Commonwealth’s closing argument that Appellant
      had a propensity to engage in future violence.

      E.    The [t]rial court erred in overruling objections to hearsay
      statements of C.S.

      F.    The [t]rial [c]ourt erred in denying Appellant’s motion to
      sever the 18 Pa.C.S.A. § 6312(d)(1) offense.

      G.   The [t]rial [c]ourt erred in refusing to modify its sentence
      where the sentence was manifestly excessive.

      H.    The [t]rial [c]ourt erred in refusing to vacate Appellant’s SVP
      designation.

                                      -5-
J-S26037-18



      I.     The [t]rial [c]ourt erred in refusing to classify Appellant as
      a Tier I sex offender only.

Brief for Appellant at 6-7. We will consider these issues in turn.

      Appellant first challenges the weight of the evidence to sustain his

conviction of sexual abuse of children under 18 Pa.C.S.A. § 6312(b)(2) which

reads as follows:

      (b) Photographing, videotaping, depicting on computer or
      filming sexual acts.—

                                      ***

      (2) Any person who knowingly photographs, videotapes, depicts
      on computer or films a child under the age of 18 years engaging
      in a prohibited sexual act or in the simulation of such an act
      commits an offense.

18 Pa.C.S.A. § 6312(b)(2).       Appellant maintains that the conviction and

sentence on this charge should be vacated because the police never recovered

any photographs taken by Appellant of C.S., Appellant testified that he never

took such photographs of the child, and the only evidence offered by the

Commonwealth in support of that charge was C.S.’s testimony.           Appellant

reasons that “the facts supporting the conclusion that these photographs were

never taken so clearly outweighs the evidence to the contrary that

[Appellant’]s conviction on this charge constitutes a denial of justice.”     Brief

of Appellant at 17-18.

      Our Supreme Court has articulated the standard applied to a weight of

the evidence claim as follows:


                                      -6-
J-S26037-18


      The decision to grant or deny a motion for a new trial based upon
      a claim that the verdict is against the weight of the evidence is
      within the sound discretion of the trial court. Thus, “the function
      of an appellate court on appeal is to review the trial court's
      exercise of discretion based upon a review of the record, rather
      than to consider de novo the underlying question of the weight of
      the evidence.” An appellate court may not overturn the trial
      court's decision unless the trial court “palpably abused its
      discretion in ruling on the weight claim.” Further, in reviewing a
      challenge to the weight of the evidence, a verdict will be
      overturned only if it is “so contrary to the evidence as to shock
      one's sense of justice.”

Commonwealth v. Cash, 635 Pa. 451, 466-67, 137 A.3d 1262, 1270 (2016)

(internal citations omitted). A trial court's determination that a verdict was

not against the weight of the evidence is “[o]ne of the least assailable reasons”

for denying a new trial. Commonwealth v. Colon-Plaza, 136 A.3d 521, 529

(Pa.Super. 2016) (quoting Commonwealth v. Clay, 64 A.3d 1049, 1055

(2013)). A verdict is against the weight of the evidence where “certain facts

are so clearly of greater weight that to ignore them or to give them equal

weight with all the facts is to deny justice.” Commonwealth v. Lyons, 833
A.2d 245, 258 (Pa.Super. 2003) (quotation omitted). “[W]e do not reach the

underlying question of whether the verdict was, in fact, against the weight of

the evidence. ... Instead, this Court determines whether the trial court abused

its discretion in reaching whatever decision it made on the motion[.]”

Commonwealth v. Ferguson, 107 A.3d 206, 213 (Pa.Super. 2015) (citation

omitted).

      In addition, a challenge to the weight of the evidence must first be raised

at the trial court level “(1) orally, on the record, at any time before sentencing;

                                       -7-
J-S26037-18


(2) by written motion at any time before sentencing; or (3) in a post-sentence

motion.” Commonwealth v. Akrie, 159 A.3d 982, 989 (Pa.Super. 2017)

(citation omitted). Herein, Appellant preserved this challenge by raising it in

his post-sentence motion filed on July 5, 2017. In its October 5, 2017, Order,

the trial court made an explicit determination on the weight of the evidence

as follows:


            In order for a defendant to be convicted of the crime at
      issue, the Commonwealth must prove, beyond a reasonable
      doubt,    that     a   defendant    "knowingly      photograph[ed],
      videotap[ed], depict[ed], or film[ed] a child under the age of 18
      years engaging in a prohibited sexual act or in the simulation of
      such such[.]" Id. For purposes of this statute, the term "prohibited
      sexual act" is defined as "[s]exual intercourse[,] masturbation,
      sadism, masochism, bestiality, fellatio, cunnilingus, lewd
      exhibition of the genitals or nudity if such nudity is depicted for
      the purpose of sexual stimulation or gratification of any person
      who might view such depiction," 18 Pa.C.S. § 6312. Specifically
      as it relates to this case, [Appellant] was charged with
      photographing the naked genitals of victim C.S., on multiple
      occasions.
            At trial, the Commonwealth presented the testimony of C.S.,
      who described the circumstances under which [Appellant]
      photographed her naked genitals on multiple occasions, including
      in his vehicle and on the floor of her grandmother's bedroom.
      (N.T. 2/27/17, pp. 82, 87-90). She testified that he stored these
      images by some electronic means, and would show them to her
      at times. Id. at 90-91. At all pertinent times, C.S. was a minor.
      No physical evidence, such as photographs, was presented at trial.
      Testimonial evidence was presented that the Commonwealth
      seized various electronic equipment, including computers, flash
      drives, and a camera, from [Appellant’s] home. One of the
      computers could not be unlocked by law enforcement. No images
      of C.S. were recovered from the computers or camera. [Appellant]
      denied taking any inappropriate photographs of C.S.
            Despite these evidentiary conflicts, we found that the jury
      properly concluded, on the basis of the testimony of C.S., that
      [Appellant] committed the crime at issue. The testimony of C.S.

                                     -8-
J-S26037-18


      was sufficient to sustain a conviction for this charge, and the
      absence of any photographic evidence does not defeat her
      testimony. Such images are transient and easily deleted.
      Moreover, the detailed testimony of C.S. was highly credible.
      Accordingly, we find that the conviction for Sexual Abuse of
      Children -photographing, videotaping, depicting on computer or
      filming sexual acts in no way shocks the conscience. [Appellant]
      is not entitled to a new trial on this ground.

Trial Court Order, filed 10/5/17, at 3-4.

      Appellant essentially asks this Court to reassess the credibility of the

witnesses and reweigh the testimony and evidence presented at trial. We

cannot, and will not, do so. It was for the jury, as the fact-finder, to determine

the credibility of the witnesses and the weight to be accorded thereto.

Commonwealth v. Simmons, 541 Pa. 211, 229, 662 A.2d 621, 630 (1995).

Accordingly, this claim fails.

      Appellant next asserts certain photographs admitted into evidence were

unduly prejudicial. Appellant argues that the sole purpose of the admission

of a photograph of C.S. at the age of five was to inflame the jury and that any

probative value of the image was outweighed by its prejudicial effect. Brief

for Appellant at 19-20. Appellant further states several photographs of an

adult male sleeping shirtless with several little girls were not of a pornographic

nature, irrelevant, and unduly prejudicial and, in fact, depicted Appellant’s

deceased brother, shirtless and sleeping with his grandchildren in bed. Id. at

20.

      When considering the admission of evidence it is axiomatic that:




                                      -9-
J-S26037-18


      [q]uestions regarding the admission of evidence are left to the
      sound discretion of the trial court, and we, as an appellate court,
      will not disturb the trial court's rulings regarding the admissibility
      of evidence absent an abuse of that discretion. An abuse of
      discretion is not merely an error of judgment; rather, discretion is
      abused when “the law is overridden or misapplied, or the
      judgment exercised is manifestly unreasonable, or the result of
      partiality, prejudice, bias, or ill-will, as shown by the evidence or
      the record.”

Commonwealth v. Trinidad, 96 A.3d 1031, 1036 (Pa.Super. 2014)

(citations and quotation marks omitted), appeal denied, 627 Pa. 758, 99 A.3d
925 (2014).

      Evidence is relevant if it has “any tendency to make the existence
      of any fact that is of consequence to the determination of the
      action more probable or less probable than it would be without the
      evidence.” Pa.R.E. 401. “All relevant evidence is admissible,
      except as otherwise provided by law.” Pa.R.E. 402. “Although
      relevant, evidence may be excluded if its probative value is
      outweighed by the danger of unfair prejudice, confusion of the
      issues, or misleading the jury, or by considerations of undue
      delay, waste of time, or needless presentation of cumulative
      evidence.” Pa.R.E. 403.

Jacobs v. Chatwani, 922 A.2d 950, 963 (Pa.Super. 2007), appeal denied,

595 Pa. 708, 938 A.2d 1053 (2007). With regard to photographic evidence, it

is well-established that:

      [a] determination of whether photographic evidence alleged to be
      inflammatory is admissible involves a two-step analysis. First, the
      court must decide whether a photograph is inflammatory by its
      very nature. If the photograph is deemed inflammatory, the court
      must determine whether the essential evidentiary value of the
      photograph outweighs the likelihood that the photograph will
      improperly inflame the minds and passions of the jury. The
      availability of alternative testimonial evidence does not preclude
      the admission of allegedly inflammatory evidence.




                                     - 10 -
J-S26037-18


Commonwealth v. Sanchez, 614 Pa. 1, 42, 36 A.3d 24, 49 (2011) (citations

and quotation marks omitted). In addition, “[t]he law presumes that the jury

will follow the instructions of the court.” Commonwealth v. Chmiel, 612 Pa.
333, 457, 30 A.3d 1111, 1184 (2011) (citations omitted).

     The trial court explained the basis for its evidentiary ruling as follows:

           Prior to trial, the Commonwealth requested a ruling
     permitting the admission of four photographs. The Court ordered
     that the photographs were admissible, provided that a proper
     foundation was laid at trial. The Commonwealth did lay a proper
     foundation and presented the photos at trial. Those photos were
     labeled as Exhibits 1, 36, 37, and 38. Exhibit 1 was a photograph
     of C.S. at the age she was when the abuse began. Exhibits 36-38
     were photographs recovered from [Appellant’s] electronic devices,
     depicting an adult male and several little girls asleep together.
           The Commonwealth offered Exhibit 1, the photo of C.S. at
     the age of five, during the direct testimony of C.S. The photo was
     offered for the purpose of showing how C.S. looked when
     [Appellant] began to sexually abuse her. The Commonwealth
     contended that the photograph was relevant to the credibility of
     C.S., insofar as it depicted her as a small and vulnerable young
     person who would have been easily overborne by [Appellant] into
     complying with his sexual demands, in contrast to the physically
     strong young adult woman that she was at the time of trial. We
     found the photograph to be relevant for that purpose, and, finding
     that there was nothing inflammatory or prejudicial about the
     photo, admitted it for that purpose.
           The Commonwealth offered Exhibits 36-38, the photos of an
     adult male and several children asleep together, during the
     testimony of Leon Korejwo, a digital forensic examiner with the
     Pennsylvania State Police, who analyzed the electronic devices
     that were seized from [Appellant]. He testified that those images
     were retrieved from a computer hard drive belonging to
     [Appellant]. Again, those photos depicted a shirtless adult male
     sleeping with several little girls. While there was nothing
     pornographic about what was depicted in those photographs, and
     while neither [Appellant] nor C.S. was depicted in those photos,
     they were offered by the Commonwealth to support the testimony
     of C.S. to the effect that [Appellant] would often come to her while
     she was asleep to either (a) bring her into her grandmother's

                                    - 11 -
J-S26037-18


      basement to perform sex acts, or (b) photograph her genitals.
      Insofar as the photographs tended to support a conclusion that
      [Appellant] had a prurient interest in sleeping young girls, which
      would support the testimony of C.S., we found that they were
      relevant to the issue of her credibility. Moreover, we found there
      to be nothing about the photographs that was [i]nflammatory or
      unduly prejudicial to [Appellant], and thus they were admitted.

Trial Court Order, filed 10/5/17, at 4-6.

      We have reviewed the trial transcripts and the photographs at issue and

find that the photographs are not inflammatory by their very nature and agree

with the trial court’s analysis as to their relevance. Indeed, as C.S. testified,

Exhibit 1 is simply a portrait of her taken when she was about five years old.

N.T., 2/27/17, at 107. Exhibits 36-38 are depictions of sleeping children, and

as the trial court noted, were relevant in light of C.S.’s testimony that

Appellant took pictures of her while she slept and routinely woke her in order

to perpetrate his abuse.     N.T., 2/27/17, at 87-90; N.T., 3/1/17, at 400.

Moreover, the trial court properly instructed the jury as to the elements and

burden of proof for a conviction of sexual abuse of children-child pornography,

and it was within their purview to determine the pornographic nature, if any,

of those images. N.T., 3/1/17, at 577-78. Thus, no relief is due.

      Thirdly, Appellant avers the trial court erred in declining to provide the

jury with the prompt complaint instruction. In doing so Appellant relies upon

this Court’s decision in Commonwealth v. Sandusky, 77 A.3d 663

(Pa.Super. 2013), wherein we held that the application of the prompt

complaint instruction must be determined on a case-by-case basis, even


                                     - 12 -
J-S26037-18


where the victim is a child. We find Appellant waived this claim for appellate

review.

      During the charging conference, counsel for Appellant asked the trial

court to instruct the jury as to Pennsylvania Suggested Standard Criminal Jury

Instruction 4.13A which concerns the failure of a sexual assault victim to make

a prompt complaint. Noting that C.S. was an “incredibly young child when

this started and we are certainly talking about a man who was an authority

figure with her[,]” the trial court indicated it would not give the instruction.

N.T., 3/1/17, at 507.    At this juncture, defense counsel stated, “note my

exception” and argued that the conduct concluded when C.S. was twelve years

old, yet the disclosure was not until some years later. Id. at 507-08.       In

response, the trial court informed counsel that it “would not preclude [counsel]

from making that argument[.]” Id. at 508. Notwithstanding, following the

jury charge, the trial court questioned whether counsel had “[a]ny objections

or any corrections[]” to which defense counsel responded, “I have nothing.”

Id. at 579.

      A specific and timely objection must be made to preserve a
      challenge to a particular jury instruction. Failure to do so results
      in waiver. Generally, a defendant waives subsequent challenges
      to the propriety of the jury charge on appeal if he responds in the
      negative when the court asks whether additions or corrections to
      a jury charge are necessary.

Commonwealth v. Moury, 992 A.2d 162, 178 (Pa.Super. 2010) (citations

omitted). Because trial counsel failed to lodge any objection to the court's




                                     - 13 -
J-S26037-18


instructions at the conclusion of the jury charge, any claim related to the form

or content of the charge is waived. Id.

      In his fourth claim, Appellant posits the prosecutor made improper

statements in her closing argument. Specifically, Appellant highlights the

following comments:      “This [Appellant] is an individual that will stop at

nothing, who will continue to manipulate and lie at every turn. . . . Tonight

you can give [C.S] the first sound night’s sleep she’s had in over a decade.

You can tell her, you are safe. You can tell her, this is over.”   N.T., 3/1/17,

at 554. Counsel objected at the conclusion of the Commonwealth’s closing

argument, and during the ensuing sidebar discussion argued the statements

“suggested to the jury improperly that they had to convict [Appellant] in this

case so he wouldn’t do this again in the future. That’s an improper argument

to make.” Id. at 555. The trial court responded as follows:

      I was –I actually thought that that’s where she was headed and I
      was waiting for it, but I don’t think she went there. Again, I know
      exactly what you’re talking about, but she immediately turned it
      to what he had done in the past, not whether he would do it in the
      future.
Id.

      In his brief, Appellant argues he was entitled to a mistrial because these

remarks constituted a clear attempt by the Commonwealth to persuade the

jury to convict Appellant based upon his future dangerousness in violation of

this Court’s decision in Commonwealth v Butler, 647 A.2d 928, 935

(Pa.Super. 1994), appeal denied, 540 Pa. 593, 655 A.2d 983 (1994) (stating




                                     - 14 -
J-S26037-18


a prosecutor’s reference to future dangerousness in closing argument is

improper).5 Id. at 25.

       We review the trial court's denial of a motion for mistrial for an abuse

of discretion. Commonwealth v. Brown, 134 A.3d 1097, 1106 (Pa.Super.

2016) (citation omitted), appeal denied, 636 Pa. 657, 145 A.3d 161 (2016).

When considering the ramifications of a prosecutor's improper remark during

closing arguments, the Pennsylvania Supreme Court has stated:

       In reviewing an assertion of prosecutorial misconduct, our inquiry
       center[s] on whether the defendant was deprived of a fair trial,
       not deprived of a perfect trial. It is well-settled that a prosecutor
       must be free to present his or her arguments with logical force
       and vigor. Comments grounded upon the evidence or reasonable
       inferences therefrom are not objectionable, nor are comments
       that constitute “oratorical flair.” Furthermore, the prosecution
       must be permitted to respond to defense counsel's arguments.
       Consequently, this Court has permitted vigorous prosecutorial
       advocacy provided that there is a reasonable basis in the record
       for the [prosecutor's] comments. A prosecutor's remarks do not
       constitute reversible error unless their unavoidable effect would
       prejudice the jurors, forming in their minds fixed bias and hostility
       toward the defendant so that they could not weigh the evidence
       objectively and render a true verdict. Finally, we review the


____________________________________________


5 It is noteworthy that the Butler Court ultimately found that the prosecutor’s
remark, “Wow! Let's acquit this man and have him gun down somebody and
have him shoot them 15 times in cold blood[]” could not be viewed in isolation
to characterize it “as an appeal to convict, lest by acquitting, the defendant
be loosed upon society to commit more murders.” Id. To the contrary, we
held that when considered in context, the remark was not meant to be taken
as a prediction of future dangerousness and fell short of the standard for
prosecutorial misconduct. Id.




                                          - 15 -
J-S26037-18


      allegedly improper remarks in the context of the closing argument
      as a whole.

Commonwealth v. Sneed, 616 Pa. 1, 24, 45 A.3d 1096, 1109–10 (2012)

(citations and some quotation marks omitted).

      Herein, C.S. testified she participated in therapy which helped her to

realize that the abuse was not her fault and she was not to blame.             N.T.

2/28/17, at 105.       The therapy also helped her to deal with her recurrent

nightmares which she described as follows:

            I had nightmares, frequent nightmares that I had over and
      over again. I was in a room and I was sitting sown on like a stool,
      and there was a glass and my mother was behind it and she—I
      remember her crying, and I wanted to go to my mom, but I
      couldn’t move. And [Appellant] was right behind me and I
      remember I wanted to go to my mom. I wanted to go to my mom,
      but I couldn’t move and I couldn’t speak.

Id. at 105-06.

      With this backdrop, the trial court concluded the prosecutor’s comments

did not delve into what would happen in the future, but rather harkened back

to the lasting effect of Appellant’s abuse upon C.S. Following our review of

the Commonwealth’s closing argument in its entirety, we agree that the

Commonwealth was not asking the jury to render a verdict based upon

Appellant’s   future    dangerousness.         Rather,   the   prosecutor’s   claims

summarized and commented upon the evidence admitted at trial with

permissible oratorical flair that did not have the unavoidable effect of

prejudicing the jurors. We discern no basis on which to conclude that the

Commonwealth's arguments prejudiced the ability of the jury to weigh the

                                      - 16 -
J-S26037-18


evidence objectively and render a fair verdict. Sneed, 45 A.3d at 1110. Thus,

Appellant's claim of prosecutorial misconduct warrants no relief. See Butler,

supra.

      Appellant’s fifth issue challenges the trial court’s allowing of numerous

witnesses to testify as to prior out-of-court statements C.S. made pertaining

to Appellant’s sexual abuse of her. See Brief for Appellant at 26. Specifically,

Appellant challenges statements made by C.S.’s mother, her friend, and

Detective Rush of the Easton Police Department and claims that as their

testimony served to “strongly corroborate that of C.S.” it was clearly

prejudicial and resulted in Appellant’s convictions.   Id. at 28-29.

      In reviewing a trial court's ruling on the admissibility of evidence,
      our standard of review is one of deference. It is firmly established
      that “[q]uestions concerning the admissibility of evidence lie
      within the sound discretion of the trial court, and [a reviewing
      court] will not reverse the court's decision on such a question
      absent a clear abuse of discretion.” Commonwealth v. Chmiel,
      558 Pa. 478, 738 A.2d 406, 414 (1999). An abuse of discretion
      requires:
           not merely an error of judgment, but where the
           judgment is manifestly unreasonable or where the law is
           not applied or where the record shows that the action is
           a result of partiality, prejudice, bias or ill will.
      Chmiel, 738 A.2d at 510, citing Commonwealth v. Widmer,
      560 Pa. 308, 744 A.2d 745, 753 (2000) (citation omitted).

Commonwealth v. Giles, 182 A.3d 460, 461-62 (Pa.Super. 2018). In Giles,

this Court determined that a grandmother's testimony concerning an interview

between the victim and a police officer was admissible as a prior consistent

statement in response to cross-examination which inferred fabrication and

improper motive on the part of the grandmother.         We held the trial court

                                     - 17 -
J-S26037-18


properly had allowed the Commonwealth to rehabilitate the witness by

eliciting prior consistent statements that the victim had made. Id. See also

Pa.R.E. 613(c).6

       We find the trial court did not abuse its discretion in disposing of this

claim. In its October 5, 2017, Order, the court set forth the following

explanation of its reasons for determining the statements were admitted

properly at trial:

              At trial, the Court admitted testimony from three witnesses
       who testified that C.S. had disclosed [Appellant’s] abuse of her to
       them on various occasions prior to trial, though those disclosures
       lacked most of the details regarding [Appellant’s] specific conduct
       to which C.S. testified at trial. These witnesses were (1) a
       childhood friend of C.S., named E.L.; (2) C.S.'s mother; and (3)
       Detective Matthew Rush. E.L. testified that C.S. disclosed the
       abuse to him when C.S. was 12 or 13 years old, in seventh grade.
       C.S. was almost 18 years old at the time of trial. C.S.'s mother
       testified that C.S. disclosed the abuse to her in February 2014
____________________________________________


6Entitled “(c) Witness's Prior Consistent Statement to Rehabilitate” this
subsection of Pennsylvania Rule of Evidence 613 provides:

       Evidence of a witness's prior consistent statement is admissible to
       rehabilitate the witness's credibility if the opposing party is given
       an opportunity to cross-examine the witness about the statement
       and the statement is offered to rebut an express or implied charge
       of:

       (1) fabrication, bias, improper influence or motive, or faulty
          memory and the statement was made before that which has
          been charged existed or arose; or

       (2) having made a prior inconsistent statement, which the witness
       has denied or explained, and the consistent statement supports
       the witness's denial or explanation.

Pa.R.E. 613(c).


                                          - 18 -
J-S26037-18


     when C.S. was almost 15 years old, Detective Rush testified to
     statements that C.S. made to him in connection with the
     investigation of the crimes charged, days after the disclosure to
     C.S's mother.
            Prior consistent statements are admissible at trial pursuant
     to Pa.R.E. 613(c), which provides, in pertinent part: "Evidence of
     a witness's prior consistent statement is admissible to rehabilitate
     the witness's credibility if the opposing party is given an
     opportunity to cross-examine the witness about the statement
     and the statement is offered to rebut an express or implied charge
     of fabrication, bias, improper influence or motive, or faulty
     memory and the statement was made before that which has been
     charged existed or arose." "It is not necessary that the
     impeachment be direct; it may be implied, inferred, or insinuated
     either by cross-examination, presentation of conflicting evidence,
     or a combination of the two.” Commonwealth v. Willis, 552
A.2d 682, 692 (Pa.Super. 1988). Moreover, "where the defense is
     centered upon attacking a witness's credibility consistent with a
     basis that would permit introduction of a prior consistent
     statement to rehabilitate, the trial court is afforded discretion to
     allow anticipatory admission of the prior statement."
     Commonwealth v. Wilson, 861 A.2d 919, 930 (Pa. 2004).
            [Appellant] does not contend that he did not have an
     opportunity to cross-examine C.S. about the hearsay statements,
     that he did not make an express or implied charge impeaching
     C.S,'s testimony, or that the statements were improperly admitted
     because they were admitted in an anticipatory fashion prior to his
     own testimony denying the veracity of C.S.'s statements.
     However, [Appellant] contends in his post-sentence motion that
     the hearsay statements were not "prior consistent statements"
     within the meaning of Pa.R.E. 613(c), insofar as they were not
     made prior to the time at which the improper influence was
     alleged by him to have arisen. More specifically, [Appellant]
     contends now that C.S. fabricated her testimony as a result of the
     influence of her mother, who harbored animosity towards
     [Appellant] from at least the time when [Appellant] took C.S.
     shopping for bras at Wal-Mart, when C.S. was 10 years old. While
     C.S.'s mother may have felt this way, as we noted during the trial
     there was not [sic] evidence presented that was sufficient to
     effectively charge that she had expressed these feelings such that
     C.S. had been influenced to fabricate allegations of sexual abuse.
            The evidence presented did show that C.S. was aware, prior
     to her first disclosure to E.L., that her mother did not like
     [Appellant], who was the paramour of C.S.'s maternal

                                    - 19 -
J-S26037-18


      grandmother. (N.T. 2/28/17, p.134). This was based at least in
      part upon the shopping trip to purchase bras for C.S. In her
      testimony, C.S. testified that when she was approximately 10
      years old, [Appellant] took her to Wal-Mart to buy her bras. C.S.
      testified that she "thought it was weird," and that she "didn't want
      to be around him," (N.T. 2/27/17, pp. 96, 97). C.S. further
      testified that she did not voluntarily disclose the purchase to her
      mother because of those feelings, and that when her mother found
      out about [Appellant] buying her bras, "she got really, really
      angry." Id. at 97. The testimony of C.S.'s mother is consistent
      with that of C.S. The mother testified that when she found out
      that [Appellant] had taken her daughter bra shopping, she argued
      about it with her own mother, [Appellant’s] paramour, and that
      she demanded to the grandmother that [Appellant] no longer be
      left alone with C.S. (N.T. 2/28/17, p.230). There was no indication
      that C.S. was aware of this argument. While the mother testified
      that she had asked C.S., on an unknown number of occasions prior
      to the disclosure, whether [Appellant] had been inappropriate with
      her, there was no evidence that C.S.'s mother had thereby
      influenced C.S. to make a false disclosure of abuse. Moreover, the
      timing of those inquiries is unknown. Accordingly, the point in time
      at which C.S. was effectively charged with fabrication or being
      subjected to improper influence was the period between the report
      to police and trial. Therefore, the hearsay statements at issue
      were properly considered "prior consistent statements" within the
      meaning of the Rule, and, all of the other requirements for
      admission having been satisfied, were properly admitted.

Trial Court Order, 10/5/15, at 8-11. Accordingly, we affirm on the

aforementioned basis in finding no merit to this claim of error.

      Appellant also challenges the denial of his motion for severance, wherein

he had sought to have two child pornography charges severed from the

remainder of the charges. Appellant states that the offense of child

pornography under Pa.C.S.A. § 6312(d)(1) involved an entirely distinct set of

facts from those that pertained to the allegations of abuse of C.S. Appellant

reasons that none of C.S’s allegations of sexual abuse would have been


                                     - 20 -
J-S26037-18


admissible in a separate trial on the child pornography charges, especially in

light of the fact that the alleged abuse would have ceased, at the latest, in

2011, and the pornographic images were not downloaded until 2012, at the

earliest. Brief for Appellant at 31.

      When considering challenges to a trial court's denial of a motion to

sever, this Court has stated:

      [a] motion for severance is addressed to the sound discretion of
      the trial court, and its decision will not be disturbed absent a
      manifest abuse of discretion. The critical consideration is whether
      the appellant was prejudiced by the trial court's decision not to
      sever. The appellant bears the burden of establishing such
      prejudice.

Commonwealth v. Dozzo, 991 A.2d 898, 901 (Pa.Super. 2010) (citation,

ellipses and brackets omitted), appeal denied, 607 Pa. 709, 5 A.3d 818

(2010).     Two Pennsylvania Rules of Criminal Procedure govern severance.

Rule 582 provides, in relevant part:

      (A)     Standards

            (1) Offenses charged in separate indictments or
            informations may be tried together if:
            (a) the evidence of each of the offenses would be
            admissible in a separate trial for the other and is capable
            of separation by the jury so that there is no danger of
            confusion; or
            (b) the offenses charged are based on the same act or
            transaction.

Pa.R.Crim.P. 582(A)(1). In addition, Rule 583 provides as follows: “The court

may order separate trials of offenses or defendants, or provide other

appropriate relief, if it appears that any party may be prejudiced by offenses


                                       - 21 -
J-S26037-18


or defendants being tried together.” Pa.R.Crim.P. 583; see also Dozzo, 991
A.2d at 902 (stating that “[u]nder Rule 583, the prejudice the defendant

suffers due to the joinder must be greater than the general prejudice any

defendant suffers when the Commonwealth's evidence links him to a crime.”).

        In its Order, the trial court addressed Appellant’s challenges to the

denial of his motion to sever and explained its reasons for determining

Appellant was not entitled to relief.    Specifically, the trial court found the

crimes were easily distinguishable such that the jury would have no trouble

separating the evidence in support of the assault charges and the evidence

supporting the pornography charges.        The trial court stressed all parties

referenced the charges as the “child pornography charges” and the “assault

charges.” Trial Court Order, 10/5/15, at 12. In addition, the court reasoned

that:

              [g]iven that the evidence supporting the child pornography
        charges was discovered as a result of a search warrant obtained
        by police during their investigation of the assault charges, we
        found that the res gestae exception would permit the admission
        of the assault evidence in a separate trial for the child
        pornography charges, in order to provide for the jury a complete
        story as to how the child pornography was discovered. To exclude
        the evidence regarding how the child pornography was discovered
        would leave the jury to speculate improperly about how the police
        came to search [Appellant’s] computers. Moreover, we found that
        the evidence of the child pornography would be admissible in a
        separate trial for the assault charges, in order to corroborate the
        testimony of C.S. in which she described [Appellant] showing her
        images of child pornography as a grooming technique.

Id.




                                      - 22 -
J-S26037-18


      The charges against Appellant were the result of a single investigation

by the Easton Police Department. The set of facts is not complex and the

number of individuals involved is limited; therefore, there was no danger of

jury confusion as a result of the consolidation. Conversely, had the charges

been severed, numerous witnesses would have been required to testify in

separate trials at which much of the evidence would have been duplicative.

Once again, we agree with the trial court's analysis and determination, and

discern no abuse of its discretion.

      Appellant, a sixty-seven year old man, further argues his sentence is

manifestly excessive as it is effectively a “death sentence” and fails to give

credence to his prior record score of zero, his lengthy employment history and

his community service. Brief of Appellant at 14-15, 32. This claim implicates

the discretionary aspects of his sentence. See Commonwealth v. Hoag, 665
A.2d 1212, 1213 (Pa.Super. 1995). We consider this issue mindful of the

following:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.
                                      ***
      When imposing sentence, a court is required to consider the
      particular circumstances of the offense and the character of the
      defendant. In considering these factors, the court should refer to
      the defendant's prior criminal record, age, personal characteristics
      and potential for rehabilitation.

                                      - 23 -
J-S26037-18



Commonwealth v. Antidormi, 84 A.3d 736, 760–61 (Pa.Super. 2014)

(internal citations and quotation marks omitted), appeal denied, 626 Pa. 681,

95 A.3d 275 (2014).

      An appellant is not entitled to the review of challenges to the

discretionary aspects of a sentence as of right; rather, an appellant

challenging the discretionary aspects of his or her sentence must invoke this

Court's jurisdiction. We determine whether the appellant has invoked our

jurisdiction by considering the following four factors:

            (1) whether appellant has filed a timely notice of appeal,
            see Pa.R.A.P. 902 and 903; (2) whether the issue was
            properly preserved at sentencing or in a motion to
            reconsider and modify sentence, see Pa.R.Crim.P. 720; (3)
            whether appellant's brief has a fatal defect, Pa.R.A.P.
            2119(f); and (4) whether there is a substantial question that
            the sentence appealed from is not appropriate under the
            Sentencing Code, 42 Pa.C.S. [ ] § 9781(b).

Commonwealth v. Samuel, 102 A.3d 1001, 1006–07 (Pa.Super. 2014)

(some citations omitted), appeal denied, 635 Pa. 742, 134 A.3d 56 (2016).

      Here, Appellant filed a notice of appeal after preserving the issue by

filing a motion to modify sentence, and his brief contains a statement pursuant

to Pa.R.A.P. 2119(f). Thus, we consider whether Appellant has raised a

substantial question that his sentence is inappropriate, and such a

consideration must be evaluated on a case-by-case basis. Commonwealth

v. Anderson, 830 A.2d 1013, 1018 (Pa.Super. 2003).




                                     - 24 -
J-S26037-18


      A substantial question exists only where an appellant advances a

colorable   argument that the     sentencing    judge's actions were         either

inconsistent with a specific provision of the Sentencing Code or contrary to

the   fundamental    norms     which    underlie   the   sentencing    process.

Commonwealth v. Sierra, 752 A.2d 910, 913 (Pa.Super. 2000). A claim

that a sentence is manifestly excessive may raise a substantial question if the

appellant's Pa.R.A.P. 2119(f) statement sufficiently articulates the manner in

which the sentence was inconsistent with the Code or contrary to its norms.

Commonwealth v. Mouzon, 571 Pa. 419, 435, 812 A.2d 617, 627–28

(2002). “The imposition of consecutive, rather than concurrent, sentences

may raise a substantial question in only the most extreme circumstances, such

as where the aggregate sentence is unduly harsh, considering the nature of

the crimes and the length of the imprisonment.” Commonwealth v. Moury,

992 A.2d 162, 171-72 (Pa.Super. 2010) (citation omitted).             Indeed, a

defendant is not entitled to a “volume discount” for his crimes by having his

sentences run concurrently. Commonwealth v. Austin, 66 A.3d. 798, 808

(Pa.Super. 2013), appeal denied, 621 Pa. 692, 77 A.3d 1258 (2013).

      Here, Appellant asserts in his Rule 2119(f) statement that:

      The [t]rial [c]ourt’s consecutive high-end standard range
      sentencing of [Appellant], a 67 year old man, is effectively a death
      sentence and is manifestly excessive. Such a sentence is contrary
      to the fundamental norms which underlie the sentencing process
      and, therefore, presents a substantial question for review. It is
      also excessive in relation to [Appellant’s] rehabilitative needs and
      the protection of the public.


                                     - 25 -
J-S26037-18


Brief of Appellant at 15. We find Appellant’s Pa.R.A.P. 2119(f) statement fails

to raise a substantial question.    While Appellant contends his sentence is

excessive, he has failed to “set forth the specific provision of the Sentencing

Code or the fundamental norm underlying the sentencing process that the trial

court violated in imposing the sentence.” Commonwealth v. Trippett, 932
A.2d 188, 202 (Pa.Super. 2007).       His claim essentially is premised on his

argument that the trial court’s aggregate sentence is excessive in light of his

age and his bald allegations it fails to consider his rehabilitative needs and the

public’s protection.   As this Court recently reiterated, this Court does not

accept general assertions of sentencing errors and:

      [w]e consistently have recognized that excessiveness claims
      premised on imposition of consecutive sentences do not raise a
      substantial question for our review. See Commonwealth v.
      Caldwell, 117 A.3d 763, 769 (Pa. Super. 2015) (en banc)
      (stating, “[a] court's exercise of discretion in imposing a sentence
      concurrently or consecutively does not ordinarily raise a
      substantial question[.]”), appeal denied, 633 Pa. 774, 126 A.3d
1282 (2015); see also Commonwealth v. Ahmad, 961 A.2d
884, 887 n.7 (Pa. Super. 2008); Commonwealth v. Pass, 914
A.2d 442, 446–47 (Pa. Super. 2006). Additionally, Appellant
      claims that the trial court failed to consider his mitigating
      circumstances, specifically his “advanced” age of over seventy
      years. Appellant's Brief at 50. In Commonwealth v. Eline, 940
A.2d 421 (Pa. Super. 2007), we concluded that an appellant's
      argument that “the trial court failed to give adequate
      consideration to [his] poor health and advanced age” in fashioning
      his sentence does not raise a substantial question. Eline, 940 A.2d
      at 435. In so concluding, we explained that “[t]his court has held
      on numerous occasions that a claim of inadequate consideration
      of mitigating factors does not raise a substantial question for our
      review.” Id. (citation omitted); see Commonwealth v. Disalvo,
      70 A.3d 900 (Pa. Super. 2013) (citations omitted) (“This Court
      has held on numerous occasions that a claim of inadequate
      consideration of mitigating factors does not raise a substantial

                                     - 26 -
J-S26037-18


       question for our review.”); see also Commonwealth v. Berry,
       785 A.2d 994 (Pa. Super. 2001) (explaining allegation that
       sentencing court failed to consider certain mitigating factor
       generally does not raise a substantial question); Commonwealth
       v. Cruz–Centeno, 447 Pa.Super. 98, 668 A.2d 536, 545 (1995)
       (“[a]n allegation that a sentencing [judge] ‘failed to consider’ or
       ‘did not adequately consider’ certain factors does not raise a
       substantial question that the sentence was inappropriate,”),
       appeal denied, 544 Pa. 653, 676 A.2d 1195 (1996);
       Commonwealth v. Bershad, 693 A.2d 1303, 1309 (Pa. Super.
       1997) (finding absence of substantial question where appellant
       argued the trial court failed to adequately consider mitigating
       factors and to impose an individualized sentence). Consistent with
       the foregoing cases, we conclude that Appellant failed to raise a
       substantial question with respect to his excessiveness claim
       premised on the imposition of consecutive sentences and
       inadequate consideration of mitigating factors.


Commonwealth v. Radecki, 180 A.3d 441, 468–69 (Pa.Super. 2018).

Accordingly, we conclude that Appellant has failed to raise a substantial

question with respect to his excessiveness claim.

       Appellant’s final two issues pertain to SORNA. First, Appellant asserts

his designation as an SVP under SORNA was rendered illegal under the

Pennsylvania Supreme Court’s recent decision in Commonwealth v. Muniz,

___ Pa. ____, 164 A.3d 1189 (2017) and Commonwealth v. Butler, 173
A.3d 1212, 1215 (Pa.Super. 2017).7 In addition, Appellant maintains SORNA

____________________________________________


7In Muniz, our Supreme Court held that the registration requirements under
SORNA constitute criminal punishment. Id. at 1218. In light of Muniz, this
Court has determined: “[U]nder Apprendi [v. New Jersey, 530 U.S. 466,
120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000)] and Alleyne [v. United States,
570 U.S. 99, 133 S. Ct. 2151, 186 L. Ed. 2d 314 (2013)] a factual finding, such
as whether a defendant has a mental abnormality or personality disorder that



                                          - 27 -
J-S26037-18


is applicable only to his conviction for sexual abuse of children, possession of

child pornography under 18 Pa.C.S.A. § 6312(d)(1) as that was the sole

offense of which he was convicted that occurred after December 20, 2012, the

effective date of SORNA.8 Brief for Appellant at 35. While Appellant “concedes

____________________________________________


makes him ... likely to engage in predatory sexually violent offenses, that
increases the length of registration must be found beyond a reasonable doubt
by the chosen fact-finder.” Commonwealth v. Butler, 173 A.3d 1212, 1217
(Pa.Super. 2017) (internal quotations and citations omitted). This Court
further held “section 9799.24(e)(3) of SORNA violates the federal and state
constitutions because it increases the criminal penalty to which a defendant is
exposed without the chosen fact-finder making the necessary factual findings
beyond a reasonable doubt.” Id. at 1218. We therefore concluded that trial
courts can no longer designate convicted defendants as SVPs or hold SVP
hearings “until our General Assembly enacts a constitutional designation
mechanism.” Id.

8SORNA, at 42 Pa.C.S.A. §§ 9799.10-9799.41, was enacted on December 20,
2011, and became effective on December 20, 2012. SORNA was recently
amended on February 21, 2018, by H.B. 631, 202 Gen. Assem., Reg. Sess.
(Pa. 2018), Act 10 of 2018. In doing so, the Legislature added Section
9799.55 which states:

             (b) Lifetime registration.—The following individuals shall
       be subject to lifetime registration:
       ***
       (2) Individuals convicted:
             (i)(A) in this Commonwealth of the following offenses, if
             committed on or after April 22, 1996, but before December
             20, 2012:
             18 Pa.C.S. § 3121 (relating to rape);
             18 Pa.C.S. § 3123 (relating to involuntary deviate sexual
             intercourse);
             18 Pa.C.S. § 3124.1 (relating to sexual assault);
             18 Pa.C.S. § 3125 (relating to aggravated indecent assault);
             or
             18 Pa.C.S. § 4302 (relating to incest) when the victim is
             under 12 years of age; ...



                                          - 28 -
J-S26037-18


that SORNA’s Tier l registration requirement should apply to his conviction for

possession of child pornography, thereby requiring a 15-year registration

period[,]” he reasons that he could not have had fair warning of SORNA’s

penalties at the time he committed the other offenses which occurred between

2005 and 2011. Id. at 35-36.

       In this case, the trial court held a sentencing and an SVP hearing in

accordance with Section 9799.24(e) of SORNA on June 5, 2017.9             At the

conclusion of the hearing, the trial court found Appellant to be an SVP and

sentenced him as previously stated. Following the denial of his post-sentence

motion, Appellant filed a notice of appeal on October 11, 2017.            While

Appellant's appeal was pending, this Court decided Butler on October 31,

2017, which deemed unconstitutional the current mechanism for imposition

of SVP status used in the present case. In finding that Appellant is not entitled

to the removal of his designation as an SVP or the removal of his registration

requirements under SORNA, the trial court stressed that it followed the

procedure for declaring an individual to be an SVP set forth in 42 Pa.C.S.A. §



____________________________________________


       ***
       42 Pa.C.S.A. § 9799.55(b)(2)(i)(A).

9At the outset of the hearing, the trial court stated its purpose as “sentencing
and for a hearing to determine whether or not [Appellant] [ ], will be
designated as a sexually violent predator under Megan’s Law.” N.T., 6/5/17,
at 3.



                                          - 29 -
J-S26037-18


9799.24, the then-current state if the law.10 Trial Court Order, filed 10/5/17,

at 17.

         However, this Court held in Butler that Subsection 9799.24(e)(3) of

SORNA, regarding the procedure for determining whether a defendant is a

sexually violent predator, violates the federal and state constitutions “because

it increases the criminal penalty to which he is exposed without the chosen

fact-finder making the necessary factual findings beyond a reasonable doubt.”

Butler, 173 A.3d at 1218. Appellant specifically was designated a sexually

violent predator under 42 Pa.C.S.A. § 9799.24; thus in light of Muniz and

Butler, Appellant's SVP designation constitutes an illegal sentence. Therefore,

we are constrained to vacate that portion of Appellant’s sentence finding him

to be an SVP.

         In light of the foregoing, we vacate that portion of Appellant's sentence

finding him to be an SVP. We affirm the judgment of sentence in all other

respects. We remand for the trial court to determine what, if any, registration

requirements apply to Appellant.

         Judgment of sentence affirmed in part and vacated in part.          Case

remanded. Jurisdiction relinquished.



____________________________________________


10This statute stated that at a hearing, prior to sentencing, the trial court
should determine, based on clear and convincing evidence, whether the
defendant was an SVP. See 42 Pa.C.S.A. § 9799.24(e)(3).



                                          - 30 -
J-S26037-18


      Judge Bowes files a Concurring Memorandum to which P.J.E. Bender

concurs in the result.

      P.J.E. Bender concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/6/18




                                    - 31 -